Citation Nr: 0810760	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychogenic 
gastrointestinal disorder, to include as secondary to 
schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to August 
1977.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per Board decisions 
dated March 2005 and August 2007.  


FINDING OF FACT

The veteran does not have a psychogenic gastrointestinal 
disorder that is related to his service-connected 
schizophrenia, or any other aspect of his active service.


CONCLUSION OF LAW

A psychogenic gastrointestinal disorder was not incurred in, 
or the result of, any incidence of service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2005 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that he has a psychogenic 
gastrointestinal disorder that is the result of his active 
service.  Alternatively, the veteran asserts that he has a 
psychogenic gastrointestinal disorder that is due to his 
service-connected schizophrenia.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2007).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records revealed complaints of 
vomiting, spitting up blood, diarrhea, and pain in the mid-
epigastric area soon after he began his military service in 
July 1977.  The veteran was provided with a diagnosis of 
active peptic ulcer disease, hemodynamically stable.  A 
Medical Board examination report indicated a diagnosis of 
psychophysiologic gastrointestinal dysfunction, and discharge 
was recommended.  

An April 1998 emergency room report indicated complaints of 
abdominal pain, nausea and vomiting.  Examination revealed a 
somewhat distended abdomen with rather generalized 
tenderness, no guarding, no rebound, no masses or oganomegaly 
and diminished bowel sounds.  A MRI of the same dated noted 
findings suggesting a small bowel obstruction with maybe 
incomplete or early complete.  A diagnosis of acute abdominal 
pain of questionable etiology, possible diverticulitis was 
provided.  A May 1998 discharge summary noted a diagnosis of 
acute diverticulitis.

The veteran was provided with a VA examination in March 2005.  
The veteran reported being diagnosed with psychophysiological 
gastrointestinal dysfunction in 1977 while in the military, 
and that he was better after discharge, but that symptoms 
would return about once every three months.  Symptoms 
included stomach ache, nausea, bloating, black tarry bowel 
movements, and vomiting.  Upon examination, abdomen was soft, 
bowel sounds were normoactive, and there was diffuse 
tenderness in the lower quadrant bilaterally.  The examiner 
stated that the veteran's symptoms were consistent with 
diverticulitis, and that it was probable that the veteran had 
a psychosomatic component to his gastrointestinal symptoms.  
The examiner further stated that it is not at least as likely 
as not or less than 50 percent probability that the current 
gastrointestinal disability is the same as the disability 
mentioned in service, noting that the veteran was eventually 
diagnosed with psychophysiological gastrointestinal 
dysfunction.

In September 2007, the veteran was afforded another VA 
examination.  The veteran reported that over the past several 
years, he had pain on the left that varied from mild to 
severe, once or twice a week.  He also reported occasional 
diarrhea, with four or five episodes in the last few years.  
He also stated that about four or five years ago he was sick 
for three days with bloating and abdominal pain.  The veteran 
further stated that he did not normally have nausea or 
vomiting but does have some trouble with acid reflux.  He 
denied dysphagia, epigastric pain, hematemesis, melena, or 
any symptoms above the belly button.  Examination revealed a 
nontender abdomen with normal bowel sounds and no masses.  
There was some periumbilical erythema and some irritation at 
the umbilicus but no cellulitis.  The examiner provided a 
diagnosis of gastroesophageal reflux and a history of 
diverticulitis, but noted that the veteran never had a 
colonoscopy to confirm the diagnosis of diverticulitis.  
Further, the examiner opined that schizophrenia does not, in 
and of itself cause either gastroesophageal reflux disease or 
diverticulitis, nor does his medication of Porlixin cause the 
conditions.  Thus, the examiner stated that is was not at 
least as likely as not that his current gastrointestinal 
disorders were caused by or the result of his schizophrenia.  
The examiner also opined that the veteran did not currently 
have any psychogenic gastrointestinal disorder.

While the veteran was treated for gastrointestinal complaints 
and provided with a diagnosis of psychogenic gastrointestinal 
disorder during service, there is no objective medical 
evidence that the veteran's complaints during service are 
related to his current gastrointestinal disorders.   The 
Board notes that a previous Board decision dated August 2007 
denied service connection for diverticulitis.  While the 
March 2005 VA examiner stated it was probable that the 
veteran had a psychosomatic component to his gastrointestinal 
symptoms, the September 2007 VA examiner specifically stated 
that the veteran's schizophrenia, including medication taken 
to treat the condition, does not cause gastroesophageal 
reflux or diverticulitis.  More importantly, the September 
2007 VA examiner stated that the veteran did not have any 
current psychogenic gastrointestinal disorder.  Thus, in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Accordingly, the evidence of record does not show that the 
veteran has a psychogenic gastrointestinal disorder that is 
due to service, or is proximately due to or the result of a 
service-connected disability.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Service connection for a psychogenic gastrointestinal 
disorder is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


